DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.

Claim Interpretation

	Claims 6-11, 13-16, 18-21 use the words “strong graphene oxide” and “weak graphene oxide”.  These are interpreted based on the description of the terms in the claims.  Particularly, Claim 6, lines 4-7 describe the carbon content of each.  The specification further explains that this is because the strong graphene oxide has a strong degree of oxidation and the weak graphene oxide has a weak degree of oxidation (see PG Pub, para. 6).  Therefore, included in the definition of the strong graphene oxide and the weak graphene oxide is the level of oxidation of both compounds. 

Claim Objections
Claims 6-11, 13-16, 18-21 are objected to because of the following informalities:  
	
	Claim 6, lines 8-9 states “the second oxide dispersion liquid” but it should be “the second dispersion liquid” or “a second oxide dispersion liquid”, depending on the intent of the phrase.

	Claim 6, line 10 “for form” should be “for forming”.

	Claim 6, lines 14-15 “a graphene heat-conducing film” should be “the graphene heat-conducing film”.

	Claim 10, line 4, “dispersed a linear velocity”, should read as “dispersed at a linear velocity”.

Claim 12, line 2, “claim11”, should be “claim 11”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 19, lines 2-3 describe “a temperature of the composite film”.  It is unclear if this is the same temperature described in Claim 18 or another temperature.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Gao (CN 107140619).  Gao describes a graphene film (title) formed using oxidized graphene film (abstract).  The oxidized graphene film can include multiple oxidized graphene layers (pg. 3, para. 5, “multiple oxidation graphene films are bonded together”), which are made by heating the film at high temperatures (pg. 3, para. 2, “1800-3000 degrees C”).  The claims do not disclose combining a weak graphene oxide and a strong graphene oxide however.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 6, 2022